Citation Nr: 9910795	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for acute inferior wall 
myocardial infarction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to April 1959 
and from July 1959 to April 1977.

By rating action in December 1977, service connection was 
granted for essential hypertension, evaluated as 10 percent 
disabling under Diagnostic Code 7101.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a February 
1995 decision in which a Department of Veterans Affairs (VA) 
Regional Office (RO) granted a 100 percent evaluation for 
acute myocardial infarction (previously rated as essential 
hypertension) under Code 7005 effective from March 1994 and a 
30 percent evaluation effective from November 1994.  The 
notice of disagreement was submitted in April 1996.  The 
statement of the case was issued in July 1996.  A substantive 
appeal was received in August 1996.  The Board remanded the 
case in September 1997.

The Board notes that by rating action in January 1999, the RO 
denied an increased rating for diabetes mellitus, currently 
evaluated as 40 percent disabling, effective from March 1994.  
The veteran was notified of that determination by letter 
dated that same month.

On VA Form 21-4142(JF) received in February 1998 the veteran 
indicated that he had to quit his job because of his heart 
condition.  The issue of a total rating for compensation 
based on individual unemployability is referred to the RO for 
appropriate action.


REMAND

Service connection is currently in effect for acute 
myocardial infarction, evaluated as 30 percent disabling 
under Diagnostic Code 7005.  The Board remanded the case in 
September 1997 for another VA examination because it was 
asserted that the veteran's heart disability had increased in 
service since the previous examination.  The Board instructed 
that the examiner should comment upon the effects of the 
veteran's service connected disability on ordinary activity 
and on how the disability impairs him functionally.  The 
Board requested that the RO provide the examiner with the 
criteria set forth in Diagnostic Code 7005 and request that 
the examiner set forth all pertinent findings on examination 
in relationship to the Diagnostic Code criteria.

A VA examination was conducted in January 1998.  The examiner 
noted that veteran reported symptoms of palpitation for which 
he took nitroglycerine with relief and back pain, sometimes 
at rest, which eased with the medication.  The examiner 
concluded that the atypical chest pain was due to the 
coronary artery disease.  It was noted that he worked until 
1996 and quit because the veteran felt that the back pain was 
aggravated by work.  The final diagnoses included coronary 
artery disease with history of mild inferior myocardial 
infarction and probable continued ischemic difficulties 
involving the right coronary artery distribution and referred 
to a 1995 stress thallium test report.  The examiner also 
indicated that the veteran have a repeat stress thallium 
test.  The examiner did not comment, as requested, regarding 
the effect of the veteran's service connected disability on 
ordinary activity and on how the disability impairs him 
functionally.  Following that examination, additional VA and 
private treatment records were obtained and associated with 
the claims folder.  Those records include a January 1998 
report of private thallium exercise test which was negative 
for ischemic EKG changes or chest pain.  Those records were 
not reviewed by the VA examiner.

The Board notes that in Stegall v. West, 11 Vet. App. 268 
(1998), the Court has held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
Because not all of the Board instructions in the previous 
remand were not carried out, an additional examination is 
necessary.

Following the Board's remand and the VA examination, the 
regulations for evaluation of heart diseases were and became 
effective January 12, 1998. 62 Fed. Reg. 65207-65224 (Dec. 
11, 1997).  The RO included a recitation of the new 
regulations in the August 1998 supplemental statement of the 
case.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) has 
held that when the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Under the circumstances, the 
additional VA cardiovascular examination should include the 
appropriate clinical findings necessary under both the old 
and the revised provisions of 38 C.F.R. § 4.104, Code 7005.

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all private health care 
providers from whom he has received 
treatment for his service connected heart 
condition.  Where appropriate, consent 
forms for the release to the VA of any 
private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should request copies of all 
identified treatment records of the 
veteran which are not currently in the 
file.  The RO should obtain all VA 
treatment records of the veteran, 
including those from the VA Outpatient 
Clinic, Jacksonville, Florida, and the VA 
Medical Center, Gainesville, Florida, 
which are not currently in the file, and 
add them to the file.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
cardiovascular examination to determine 
the extent of his service-connected 
cardiovascular disease.  The RO should 
provide the veteran with the criteria of 
38 C.F.R. § 3.655(1998).  The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.   
The examiner should be provided by the RO 
with copies of the revised rating 
criteria (new criteria) of Diagnostic 
Code 7005, together with the criteria 
(old criteria) of Diagnostic Code 7005 in 
effect prior to January 12, 1998.  The RO 
should indicate label the criteria as old 
and new criteria so that the examiner 
when he/she performs the examination 
knows which is the old and which is the 
new criteria.  The examiner should first 
set forth his/her findings in 
relationship to the old criteria of 
Diagnostic Code 7005 and then separately 
set forth his/her findings in 
relationship to the new criteria of 
Diagnostic Code 7005.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO. The RO should readjudicate the 
claim for an increased rating for acute 
inferior wall myocardial infarction in 
accordance with Karnas and with 
consideration of the old and new criteria 
of Diagnostic Code 7005. The RO should 
determine the rating for the service 
connected heart condition most favorable 
to the veteran with consideration given 
to the effective date of the change in 
regulations.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 
action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


